AO 245D(Rev. 09/19) Judgment in a Criminal Case for Revocations

                                         UNITED STATES DISTRICT COURT
                                                                         for the
                                                                  District of Nebraska

               UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                             (For Revocation of Probation or Supervised Release)
                                    v.
                                                                             Case Number: 8:15CR119-001
                                                                             USM Number: 90498-111

                    BRUCE NHOUTHAKITH                                        Michael J. Hansen
                                                                             Defendant’s Attorney



THE DEFENDANT:
☒ admitted guilt to violation of Mandatory Condition of the term of supervision.
☐ was found in violation of condition after denial of guilt.
The defendant is adjudicated guilty of these violations:
Violation Number                         Nature of Violation                                                    Violation Ended
1                                        New law violation                                                      October 25, 2019

        The defendant is sentenced as provided in pages 2 through 9 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
☒ Allegation #2 is dismissed upon the motion of the government.

         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are fully paid.
If ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change in the defendant’s
economic circumstances.
                                                                           December 19, 2019
                                                                           Date of Imposition of Sentence:


                                                                                s/Laurie Smith Camp
                                                                                Senior United States District Judge

                                                                                December 20, 2019
                                                                                Date
AO 245D(Rev. 09/19) Judgment in a Criminal Case for Revocations                               Judgment Page 2 of 9
DEFENDANT: BRUCE NHOUTHAKITH
CASE NUMBER: 8:15CR119-001
                                                                  IMPRISONMENT

        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of twelve (12) months and one (1) day.

☒The Court makes the following recommendations to the Bureau of Prisons:

     1. Defendant should be given credit for time served in federal custody.


☒The defendant is remanded to the custody of the United States Marshal.

☐The defendant shall surrender to the United States Marshal for this district:
          ☐ at
          ☐ as notified by the United States Marshal.
☐The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          ☐ before 2 p.m. on
          ☐ as notified by the United States Marshal.
          ☐ as notified by the Probation or Pretrial Services Office.


                                                                    RETURN

I have executed this judgment as follows:


        Defendant was delivered on ___________________________ to ______________________________________
at ________________________________, with a certified copy of this judgment.

                                                                          ________________________________________
                                                                                 UNITED STATES MARSHAL

                                                                          BY: ___________________________________
                                                                                DEPUTY UNITED STATES MARSHAL
AO 245D(Rev. 09/19) Judgment in a Criminal Case for Revocations                               Judgment Page 3 of 9
DEFENDANT: BRUCE NHOUTHAKITH
CASE NUMBER: 8:15CR119-001

                                                           SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for life.

                                                        MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
   release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
   ☒ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of
        future substance abuse. (check if applicable)
4. ☐ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
   sentence of restitution. (check if applicable)
5. ☐You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☒You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901,
   et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the
   location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7. ☐You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.

                                            STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by probation officers to keep informed, report to the court about, and bring about
improvements in your conduct and condition.

1.        You must report to the probation office in the federal judicial district where you are authorized to reside within 72
          hours of your release from imprisonment, unless the probation officer instructs you to report to a different
          probation office or within a different time frame.
2.        After initially reporting to the probation office, you will receive instructions from the court or the probation
          officer about how and when you must report to the probation officer, and you must report to the probation officer
          as instructed.
3.        You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
          permission from the court or the probation officer.
4.        You must answer truthfully the questions asked by your probation officer.
5.        You must live at a place approved by the probation officer. If you plan to change where you live or anything
          about your living arrangements (such as the people you live with), you must notify the probation officer at least
          10 days before the change. If notifying the probation officer in advance is not possible due to unanticipated
          circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
          change.
6.        You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
          probation officer to take any items prohibited by the conditions of your supervision that he or she observes in
          plain view.
7.        You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
          excuses you from doing so. If you do not have full-time employment you must try to find full-time employment,
          unless the probation officer excuses you from doing so. If you plan to change where you work or anything about
          your work (such as your position or your job responsibilities), you must notify the probation officer at least 10
          days before the change. If notifying the probation officer at least 10 days in advance is not possible due to
AO 245D(Rev. 09/19) Judgment in a Criminal Case for Revocations                        Judgment Page 4 of 9
DEFENDANT: BRUCE NHOUTHAKITH
CASE NUMBER: 8:15CR119-001
      unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a
      change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know
      someone has been convicted of a felony, you must not knowingly communicate or interact with that person
      without first getting the permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72
      hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
      (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
      another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
      informant without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the
      probation officer may require you to notify the person about the risk and you must comply with that instruction.
      The probation officer may contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant’s Signature                                                                Date
AO 245D(Rev. 09/19) Judgment in a Criminal Case for Revocations                                Judgment Page 5 of 9
DEFENDANT: BRUCE NHOUTHAKITH
CASE NUMBER: 8:15CR119-001
                           SPECIAL CONDITIONS OF SUPERVISION

a.        You must not purchase or possess, use, distribute, or administer any alcohol, just the same as any other narcotic or
          controlled substance.

b.        You must submit your person, residence, office, or vehicle to a search conducted by a United States Probation
          Officer at any time; failure to submit to a search may be grounds for revocation; you must warn any other
          residents that the premises may be subject to searches pursuant to this condition.

c.        You must attend, pay for and successfully complete any diagnostic evaluations, treatment or counseling programs,
          or approved support groups (e.g., AA/NA) for alcohol and/or controlled substance abuse, as directed by the
          probation officer.

f.        You must attend, successfully complete, and pay for any mental health diagnostic evaluations and treatment or
          counseling programs as directed by the probation officer.

i.        If you are unable to secure lawful employment, you may be required to perform up to 20 hours of community
          service per week until employed. You may also participate in training, counseling, daily job search, or other
          employment-related activities, as directed by the probation officer.

q.        You must reside in a residential reentry center (RRC) for a period of up to 180 days in the correctional
          component, to commence at the direction of the probation officer, and you must observe the rules of that facility.
          You may be discharged earlier than 180 days by the probation officer, if you are determined to be in full
          compliance with the conditions of supervision.

aa.       You must provide the probation officer with truthful and complete information regarding all computer hardware,
          software, electronic services, and data storage media to which you have access.

bb.       You must cooperate with the U.S. Probation Office's Computer Monitoring Program, as directed by the probation
          officer. Cooperation shall include, but not be limited to, identifying computer systems, Internet capable devices,
          and/or similar electronic devices you have access to, and allowing the installation of monitoring
          software/hardware on said devices. You and/or the probation officer must inform all parties that access a
          monitored computer, or similar electronic device, that the device is subject to monitoring. You may be limited to
          possessing only one personal Internet capable device, to facilitate the probation officer's ability to effectively
          monitor your Internet related activities, including, but not limited to, email correspondence, Internet usage history,
          and chat conversations. You must not remove, tamper with, reverse engineer, or in any way circumvent installed
          software. You must also permit random examinations of said computer systems, Internet capable devices, and
          similar electronic devices, and related computer peripherals, such as CD's and other media, under your control.
          You must pay the costs of monitoring.

cc.       You are prohibited from using or possessing any computer(s) (including any handheld computing device, any
          electronic device capable of connecting to any online service, or any data storage media) without the prior written
          approval of the probation officer. This includes, but is not limited to, computers at public libraries, Internet cafes,
          or your place of employment or education.

dd.       You are prohibited from accessing any online computer service at any location (including employment or
          education) without the prior written approval of the probation officer.

ee.       You are prohibited from publishing any material on the Internet which contains data and/or information relating
          to gambling. This includes information on point spreads, handicaps, odds, etc.

ff.       You must notify any company/business which contracts the services of your company/business related to your
          criminal conviction and permit the probation officer to confirm such notification requirement.
AO 245D(Rev. 09/19) Judgment in a Criminal Case for Revocations                              Judgment Page 6 of 9
DEFENDANT: BRUCE NHOUTHAKITH
CASE NUMBER: 8:15CR119-001
gg.   You are prohibited from selling and/or purchasing goods and/or services from any type of online (Internet)
      auction.

hh.       You are prohibited from possessing computer scanners and/or color printers.

ii.       You must submit your person, residence, property, office, vehicle, papers, computer, other electronic
          communication or data storage devices or media, and effects to a search conducted by a probation officer at any
          time; failure to submit to a search may be grounds for revocation; You must warn any other residents that the
          premises and any shared devices may be subject to searches pursuant to this condition.

jj.       You must not use or have installed any programs specifically and solely designed to encrypt data, files, folders, or
          volumes on any media. Also, you must not install or use any program for the purpose of “wiping,” deleting or
          cleaning any media device.

kk.       You must have no contact with your victim(s), including correspondence, telephone, or communication through
          third parties, except under circumstances approved in advance and in writing by the probation officer. You must
          not enter onto the premises, travel past, or loiter near the victim’s residence, school, or place of employment, or
          other places frequented by the victim.

ll.       You must have no contact, nor reside with children under the age of 18, including your own children, unless
          approved in advance by the probation officer in consultation with the treatment providers. You must report all
          contact with children to the probation officer and the treatment provider. Should you have contact with a child,
          you are required to immediately remove yourself from the situation and notify your probation officer within 24
          hours of this contact.

mm.       You must not loiter near schools, school yards, parks, arcades, playgrounds, amusement parks, or other places
          used primarily by children under the age of 18 unless approved in advance by the probation officer.

nn.       You must not associate with or have any contact with convicted sex offenders unless in a therapeutic setting and
          with the permission of the probation officer.

oo.       You are restricted from engaging in any occupation, business, or profession, including volunteer work, where you
          have access to children under the age of 18, without prior approval of the probation officer. Acceptable
          employment shall include a stable verifiable work location and the probation officer must be granted access to the
          work site.

pp.       You must have all residences and employment pre-approved by the probation officer ten (10) days prior to
          moving or changing employment. You must comply with any residency restriction ordinances in the city where
          you reside.

qq.       You must consent to third party disclosure to any employer, or potential employer, concerning any computer-
          related restrictions that are imposed upon you unless excused by the probation officer.

rr.       You must undergo a sex offense-specific evaluation and participate in a sex offender treatment and/or mental
          health treatment program approved by the probation officer. You must abide by all rules, requirements, and
          conditions of the sex offender treatment program(s), including submission to polygraph testing. You must sign
          releases of information to allow all professionals involved in your treatment and monitoring to communicate and
          share documentation. You must pay for these services as directed by the probation officer.

ss.       You must submit to an initial polygraph examination and subsequent maintenance testing, at intervals to be
          determined by the probation officer, to assist in treatment, planning, and case monitoring. You must pay for these
          services as directed by the probation officer.
AO 245D(Rev. 09/19) Judgment in a Criminal Case for Revocations                              Judgment Page 7 of 9
DEFENDANT: BRUCE NHOUTHAKITH
CASE NUMBER: 8:15CR119-001
tt.   You must not possess, view, or otherwise use material including videos, magazines, photographs, computer
      generated depictions, or any other forms that depict sexually explicit conduct involving children or adults, as
      defined in 18 U.S.C. § 2256.

uu.       You must not rent a post office box or storage unit without prior approval of the probation officer.

vv.       You must not have children’s toys or children’s clothing in your possession without the prior knowledge and
          permission of the probation officer.

ww.       You must not possess bindings, restraints, handcuffs, or other sadomasochistic paraphernalia.

xx.       You must not own or be in the presence of domesticated animals, such as dogs, sheep, goats, etc.

zz.       You must report to the Supervision Unit of the U.S. Probation Office for the District of Nebraska between the
          hours of 8:00 a.m. and 4:30 p.m., 111 South 18th Plaza, Suite C79, Omaha, Nebraska, (402) 661-7555, within
          seventy-two (72) hours of being placed on probation or release from confinement and, thereafter, as directed by
          the probation officer.
AO 245D(Rev. 09/19) Judgment in a Criminal Case for Revocations                                  Judgment Page 8 of 9
DEFENDANT: BRUCE NHOUTHAKITH
CASE NUMBER: 8:15CR119-001
                           CRIMINAL MONETARY PENALTIES

         The defendant must pay the total criminal monetary penalties in accordance with the schedule of payments set
forth in this judgment.

                 Assessment              Restitution              Fine   AVAA Assessment*          JVTA Assessment**
TOTALS           $100.00 (paid)

☐ The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO245C) will be
  entered after such determination.

☐ The defendant must make restitution (including community restitution) to the following payees in the amount listed
  below.

   If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless
   specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. §
   3664(i), all nonfederal victims must be paid before the United States is paid.

      Name of Payee                     Total Loss***                      Restitution Ordered              Priority or Percentage



Totals


☐ Restitution amount ordered pursuant to plea agreement $

☐ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in
  full before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options
  on Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

☐ The court determined that the defendant does not have the ability to pay interest and it is ordered that:

   ☐ the interest requirement is waived for the ☐ fine ☐ restitution

   ☐ the interest requirement for the ☐ fine ☐ restitution is modified as follows:

*Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299
**Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses
committed on or after September 13, 1994, but before April 23, 1996.
AO 245D(Rev. 09/19) Judgment in a Criminal Case for Revocations                        Judgment Page 9 of 9
DEFENDANT: BRUCE NHOUTHAKITH
CASE NUMBER: 8:15CR119-001


CLERK'S OFFICE USE ONLY:

ECF DOCUMENT

I hereby attest and certify this is a printed copy of a document which was electronically filed with the United States
District Court for the District of Nebraska.

Date Filed:__________________________________

DENISE M. LUCKS, CLERK

By ______________________________________Deputy Clerk
